DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Allowable Subject Matter
Claims 8-10, 12-16 and 18 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Dai et al. [U.S. PG Publication No. 2010/0046634] and Eleftheriadis et al. [U.S. PG Publication No. 2007/0230566]) do not disclose, with respect to claim 1, a non-transitory computer-readable media that when executed by a computer encodes a video with a sequence of video frames which comprise an initial I-frame followed by a plurality of P-frames in the form of a primary compressed video stream, a secondary compressed video stream comprising a subset of the primary compressed video stream including motion vector data for each frame, and transmitting both the primary and secondary compressed video streams to a client, with the secondary compressed video stream transmitted at a lower bitrate than the primary compressed video stream, at the client device when a packet is dropped or lost from the primary compressed video stream then the secondary and based on client errors resulting from the dropped or lost packet. Rather, the prior art fails to specify a situation in which the reconstruction is based on client errors resulting from the dropped or lost packet, rather as seen in Dai there is error correction to fix the dropped or lost packets before client errors are perceived at the client device. Prior art was not found which encounters client errors resulting from dropped or lost packets to which then a secondary compressed video stream which is at a lower bitrate of the primary bitstream is then used to find motion vector data to predict into the primary bitstream. As such, the claim language is considered allowable. The same reasoning applies to claim 13 mutatis mutandis. Accordingly, claims 8-10, 12-16 and 18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483